Exhibit 10.1(b)

 

 

Execution Version



 

FIRST AMENDMENT TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”), dated as of July 30, 2014, is by and among (i) HECLA MINING
COMPANY, a Delaware corporation, HECLA LIMITED, a Delaware corporation, HECLA
ALASKA LLC, a Delaware limited liability company, HECLA GREENS CREEK MINING
COMPANY, a Delaware corporation and HECLA JUNEAU MINING COMPANY, a Delaware
corporation (collectively, the “Borrowers”), (ii) each of the other parties
identified as “Other Loan Parties” on the signature pages hereto and (iii) each
of the banks and other financial institutions identified as “Lenders” on the
signature pages hereto (the “Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Third Amended and Restated Credit Agreement, dated as
of February 14, 2014 (as amended, supplemented, amended and restated or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”
and, as amended by this First Amendment and as the same may be further amended,
supplemented, amended or restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, the Loan Parties party thereto, the
Lenders party thereto, and The Bank of Nova Scotia, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), the Lenders have
made commitments to extend certain credit facilities to the Borrowers; and

 

WHEREAS, the parties hereto desire to further amend the Existing Credit
Agreement in accordance with the terms hereof.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the agreements herein
contained, the parties hereby agree as follows:

 

PART I
DEFINITIONS

 

SUBPART 1.1     Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this First Amendment,
including its preamble and recitals, have the following meanings:

 

“Administrative Agent” is defined in the recitals.

 

“Borrowers” is defined in the preamble.

 

“Credit Agreement” is defined in the recitals.

 

“Existing Credit Agreement” is defined in the recitals.

 

“First Amendment” is defined in the preamble.

 

 

 
 

--------------------------------------------------------------------------------

 

 

“First Amendment Effective Date” is defined in Subpart 4.1.

 

“Lenders” is defined in the preamble.

 

SUBPART 1.2     Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this First Amendment, including its
preamble and recitals, have the meanings provided in the Credit Agreement.

 

PART II
AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Effective on (and subject to the occurrence of) the First Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part II. Except as so amended, the Existing Credit Agreement and the other Loan
Documents shall continue in full force and effect.

 

SUBPART 2.1     Amendments.

 

(a)            Amendment to Section 1.1.      Section 1.1 of the Existing Credit
Agreement is hereby amended as follows:

 

(i)      by deleting the existing defined term “Lender Provided Financial
Service Product” and inserting the following in its place:

 

“Lender Provided Financial Service Product” means any agreement or other
arrangements under which any Lender or any Affiliate of any Lender provides any
of the following products or services to any Loan Party or any Subsidiary of any
Loan Party: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) gift cards, (f) ACH transactions, (g) cash
management, including electronic funds transfer, controlled disbursement,
accounts or services, (h) overdraft, (i) foreign currency exchange, (j) letters
of credit or (k) letters of guaranty.

 

(ii)      by deleting the existing defined term “Lender Provided Hedging
Agreement” and inserting the following in its place:

 

“Lender Provided Hedging Agreement” means any Hedging Agreement between a Loan
Party or a Subsidiary of a Loan Party and a counterparty that at the time such
Hedging Agreement is entered into is a Lender or an Affiliate of a Lender.

 

(iii)      by deleting the existing defined term “Obligations” and inserting the
following in its place:

 

“Obligations” means each obligation (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of the Parent, the Borrowers or any other Loan
Party or any Subsidiary of any Loan Party arising under or in connection with
(w) a Loan Document, including the principal of and premium, if any, and
interest (including interest accruing during the pendency of any proceeding of
the type described in Section 8.1.9, whether or not allowed in such proceeding)
on the Loans, (x) any doré or concentrate purchase agreement under which the
counterparty of such agreement is a Lender, the Administrative Agent or any
Affiliate of a Lender or the Administrative Agent, (y) any agreement to provide
cash management services (including treasury, depository, overdraft, credit or
debit card, electronic funds transfer and other cash management arrangements)
under which the counterparty of such agreement is a Lender, the Administrative
Agent or any Affiliate of a Lender or the Administrative Agent, and (z) any
Lender Hedging Agreement; provided, however, that, with respect to any
Obligation arising under the foregoing clauses (x), (y) and (z), upon any
counterparty to such agreement ceasing to be a Lender, the Administrative Agent
or any Affiliate of a Lender or the Administrative Agent, the obligation of the
Parent, the Borrowers or any other Loan Party or any Subsidiary of any Loan
Party owing to such Person thereunder shall no longer constitute an Obligation;
provided, further, however, that the definition of ‘Obligations’ shall not
create any guaranty by any Loan Party of (or grant of security interest by any
Loan Party to support, as applicable) any Excluded Swap Obligations of such Loan
Party for purposes of determining any obligations of any Loan Party; provided,
further, however, that the definition of “Obligations” shall not include any
obligation of any Loan Party to pay another Loan Party.

 

 

-First Amendment-

 

 

 
-2-

--------------------------------------------------------------------------------

 

 

(iv)      by deleting the existing defined term “Secured Obligations” and
inserting the following in its place:

 

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
obligations of any Loan Party (or any Subsidiary of any Loan Party, as the case
may be) under any Lender Provided Hedging Agreement or any Lender Provided
Financial Service Product, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Subsidiary thereof of any
proceeding under any Debtor Relief Law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, however, that, with respect to any Secured Obligation
arising under the foregoing clause (b), upon any counterparty to such agreement
ceasing to be a Lender, the Administrative Agent or any Affiliate of a Lender or
the Administrative Agent, the obligation of any Loan Party (or any Subsidiary of
any Loan Party, as the case may be) owing to such Person thereunder shall no
longer constitute a Secured Obligation; provided, further, that, for purposes of
determining the obligations of any Loan Party that are guaranteed or secured
under the Loan Documents for the benefit of the Secured Parties, the definition
of “Obligations” shall exclude any Swap Obligations of the Parent, the Borrowers
or any other Loan Party (or any Subsidiary of any Loan Party, as the case may
be) to the extent and for any period that such guarantee or security of such
Swap Obligations would violate or be void or voidable under the Commodity
Exchange Act; provided, further, that the definition of “Secured Obligations”
shall not include any obligations of any Loan Party (or any Subsidiary of any
Loan Party) to any other Loan Party (or any Subsidiary of any Loan Party, as the
case may be.

 

-First Amendment-

 

 

 
-3-

--------------------------------------------------------------------------------

 

 

(b)      Amendment to Section 6.3. Section 6.3 of the Credit Agreement is hereby
amended by inserting the following new clause (j) at the end thereof:

 

“(j)      Liens to secure the obligations of each Loan Party (or Subsidiary of a
Loan Party) under each Lender Provided Hedging Agreement to which (i) it is a
party, and (ii) the hedging counterparty is no longer a Lender, the
Administrative Agent or any Affiliate of a Lender or the Administrative Agent;
provided that any such Lien shall have been granted concurrently with such
hedging counterparty ceasing to be a Lender, the Administrative Agent or any
Affiliate of a Lender or the Administrative Agent.

 

(c)      Amendment to Section 6.7(a). Section 6.7(a) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“(a) The Parent shall not (nor shall it permit any of its Subsidiaries to) enter
into any secured Hedging Agreement, or incur or suffer to exist any secured
Hedging Obligations, with any hedging counterparty that is not a Lender, the
Administrative Agent or any Affiliate of a Lender or the Administrative Agent;
unless both (i) such hedging counterparty was a Lender, the Administrative Agent
or any Affiliate of a Lender or the Administrative Agent at the time it entered
into the Hedging Agreement for such Hedging Obligations, and (ii) concurrently
with such hedging counterparty ceasing to be a Lender, the Administrative Agent
or any Affiliate of a Lender or the Administrative Agent, the Parent (or, as the
case may be, such Subsidiary of the Parent) shall have secured such Hedging
Obligations by granting Liens to such hedging counterparty as permitted by
Section 6.3(j).”

 

(d)     Amendment to Section 6.7(b)(ii)(B). Section 6.7(b)(ii)(B) of the Credit
Agreement is hereby amended by amending and restating the parenthetical therein
as follows: “(other than any Lien securing Hedging Obligations (I) in favor of a
Lender, the Administrative Agent or any Affiliate of a Lender or the
Administrative Agent, or (II) permitted by Section 6.3(j))”.

 

(e)     Amendment to Section 6.8(i). Section 6.8(i) of the Existing Credit
Agreement is hereby deleted amended by deleting the date “June 30, 2014” and
inserting the date “June 30, 2015” in its place.

 

-First Amendment-

 

 

 
-4-

--------------------------------------------------------------------------------

 

 

PART III
AFFIRMATION AND CONSENT

 

SUBPART 3.1     Affirmation and Consent. Each of the Loan Parties confirms that
it has received a copy of this First Amendment and restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement
and the other Loan Documents to which it is a party, effective as of the date
hereof, after giving effect to this First Amendment.

 

PART IV
CONDITIONS TO EFFECTIVENESS

 

SUBPART 4.1     Amendment Effective Date. This First Amendment shall be and
become effective as of the date (the “First Amendment Effective Date”) when the
last of all of the conditions set forth in this Part IV shall have been
satisfied.

 

SUBPART 4.2     Execution of Counterparts of First Amendment. The Administrative
Agent shall have received counterparts satisfactory to the Administrative Agent
of this First Amendment, which collectively shall have been duly executed on
behalf of each Borrower, each of the other Loan Parties and each Lender.

 

SUBPART 4.3     Representations and Warranties. The representations and
warranties contained in Subpart 5.4 shall be true and correct in all material
respects on and as of the First Amendment Effective Date.

 

SUBPART 4.4     Costs and Expenses, etc. The Administrative Agent shall have
received for its account and the account of each Lender, all fees, costs and
expenses due and payable pursuant to Section 9.3 of the Credit Agreement, if
then invoiced, and any and all other Loan Documents.

 

SUBPART 4.5     Hedging Agreement Amendments. For each Lender Provided Hedging
Agreement outstanding on the date of this First Amendment, the Administrative
Agent shall have received an amending agreement substantially in the form of
Exhibit A, fully-executed by the parties thereto in a manner satisfactory to the
Administrative Agent.

 

PART V
MISCELLANEOUS

 

SUBPART 5.1     Cross-References. References in this First Amendment to any Part
or Subpart are, unless otherwise specified, to such Part or Subpart of this
First Amendment.

 

SUBPART 5.2     Instrument Pursuant to Existing Credit Agreement. This First
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.

 

SUBPART 5.3     References in Other Loan Documents. At such time as this First
Amendment shall become effective pursuant to the terms of Part IV, all
references in the Loan Documents to the “Credit Agreement” shall be deemed to
refer to the Credit Agreement as amended by this First Amendment.

 

-First Amendment-

 

 

 
-5-

--------------------------------------------------------------------------------

 

 

SUBPART 5.4     Representations and Warranties of the Loan Parties. Each Loan
Party hereby represents and warrants that (a) it has the requisite power and
authority to execute, deliver and perform this First Amendment, (b) it is duly
authorized to, and has been authorized by all necessary action, to execute,
deliver and perform this First Amendment, (c) the representations and warranties
contained in Article III of the Credit Agreement and applicable to such Loan
Party are true and correct in all material respects on and as of the date hereof
as though made on and as of such date (except for those which expressly relate
to an earlier date) and (d) no Default or Event of Default exists under the
Credit Agreement on and as of the date hereof after giving effect to the
amendments contained herein.

 

SUBPART 5.5     Counterparts. This First Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of executed counterparts of this First Amendment by telecopy
or other electronic transmission shall be effective as an original and shall
constitute a representation that an original will be delivered.

 

SUBPART 5.6     Full Force and Effect; Limited Amendment. Except as expressly
amended or waived hereby, all of the representations, warranties, terms,
covenants, conditions and other provisions of the Existing Credit Agreement and
the Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
amendments set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other term or
provision of the Existing Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of any Loan Party which
would require the consent of the Lenders under the Existing Credit Agreement or
any of the Loan Documents.

 

SUBPART 5.7     Governing Law. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

-First Amendment-

 

 

 
-6-

--------------------------------------------------------------------------------

 

 

Each of the parties hereto has caused a counterpart of this First Amendment to
be duly executed and delivered as of the date first above written.

 

BORROWERS: 

HECLA ALASKA LLC,
a Delaware limited liability company



 

By:     Hecla Limited, its Managing Member

 

By:          /s/ James A. Sabala                   
           Name: James A. Sabala
           Title: Vice President & Treasurer

 

HECLA GREENS CREEK MINING 
COMPANY, a Delaware corporation

 

 By:          /s/ James A. Sabala                  
             Name: James A. Sabala
             Title: Vice President & Treasurer

 

HECLA JUNEAU MINING COMPANY,
a Delaware corporation

 

By:          /s/ James A. Sabala                   
           Name: James A. Sabala
           Title: Vice President & Treasurer

 

HECLA MINING COMPANY, 
a Delaware corporation

 

By:          /s/ James A. Sabala                   
           Name:     James A. Sabala
           Title:     Sr. Vice President & CFO



    OTHER LOAN PARTIES: BURKE TRADING INC.,
a Delaware corporation



 

By:          /s/ James A. Sabala                   
           Name: James A. Sabala
           Title: Vice President & Treasurer

 

    

     

 
-7-

--------------------------------------------------------------------------------

 

 

 

 

HECLA ADMIRALTY COMPANY,

a Delaware corporation

 

By:          /s/ James A. Sabala                   
           Name:     James A. Sabala
           Title:     Vice President & Treasurer

 

HECLA LIMITED, a Delaware corporation

 

By:          /s/ James A. Sabala                   
           Name:     James A. Sabala
           Title:     Vice President & Treasurer

 

SILVER HUNTER MINING

COMPANY, a Delaware corporation

 

By:          /s/ James A. Sabala                   
           Name:     James A. Sabala
           Title:     Vice President & Treasurer

 

RIO GRANDE SILVER, INC.,
a Delaware corporation

 

By:          /s/ James A. Sabala                   
           Name:     James A. Sabala
           Title:     Vice President & Treasurer

 

RHL HOLDINGS, INC.,
a Delaware corporation

 

By:          /s/ Alan MacPhee                     
           Name:     Alan MacPhee
           Title:     Vice President & Treasurer





 

 

-First Amendment-

 

 

 
-8-

--------------------------------------------------------------------------------

 

 

 

 

 

HECLA SILVER VALLEY, INC.,
a Delaware corporation

 

By:          /s/ James A. Sabala                   
           Name:     James A. Sabala
           Title:     Vice President & Treasurer

 

HECLA MC SUBSIDIARY, LLC,

a Delaware limited liability company

 

By:          /s/ Alan MacPhee                      
           Name:     Alan MacPhee
           Title:     President



 

 

-First Amendment-

 

 

 
-9-

--------------------------------------------------------------------------------

 

 

 

 

THE BANK OF NOVA SCOTIA,
as a Lender

 

By:          /s/ Bhiravi Ravichandran         
           Name:     Bhiravi Ravichandran
           Title:     Associate Director

 

By:           /s/ Ray Clarke                            
           Name:     Ray Clarke
           Title:     Managing Director



 

 

-First Amendment-

 

 

 
-10-

--------------------------------------------------------------------------------

 

 

 

 

ING CAPITAL LLC, as a Lender

 

By:          /s/ Jens Van Yperzeele              
           Name:     Jens Van Yperzeele
           Title:     Director

 

By:           /s/ Tanja van der Waude        
           Name:     Tanja van der Waude
           Title:     Director



 

 

-First Amendment-

 

 

 
-11-

--------------------------------------------------------------------------------

 

 

Exhibit A (to First Amendment to Revolver)

 

 

[FORM OF] SECOND AMENDING AGREEMENT

 

THIS SECOND AMENDING AGREEMENT dated as of July [●], 2014 (THIS “AGREEMENT”)
MADE BETWEEN

 

[LENDER]
(“Party A”)

 

AND:

 

HECLA MINING COMPANY
(“Party B”)

 

WHEREAS Party A and Party B have entered into a 2002 ISDA Master Agreement dated
as of [April 16, 2008]1 [March 10, 2010]2, together with a Schedule annexed
thereto also of the same date, as amended by that certain Amending Agreement
dated as of February 14, 2014 (collectively, the “Master Agreement”);

 

AND WHEREAS the parties hereto wish to make certain amendments to the Master
Agreement;

 

NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and other good and valuable consideration the receipt and sufficiency of which
is hereby acknowledged by the parties hereto, the parties hereby agree as
follows:

 

1.

[Part 1(g)(ii)]3 [Part 1(i)(2)]4 of the Schedule to the Master Agreement is
restated in its entirety as follows:

 

“If (A) either (i) the Amended and Restated Credit Agreement terminates or
ceases to be in effect or (ii) Party A otherwise ceases to be a Lender under the
Amended and Restated Credit Agreement, and (B) Party B fails to provide Party A
with collateral on terms and conditions acceptable to Party A or to make other
credit support arrangements acceptable to Party A in its sole discretion.”

 

2.

[Part 5(h) of the Schedule to the Master Agreement is restated in its entirety
as follows:

 

 

“(h)

Escrow Payments. If by reason of the time difference between the cities in which
the payments are to be made, it is not possible for simultaneous payments to be
made on any date on which both parties are required to make payments hereunder,
either party may at its option and in its sole discretion notify the other party
that payments on that date are to be made in escrow. In this case deposit of the
payments due earlier on that date shall be made by 2:00 p.m. (local time at the
place for the earlier payment) on that date with an escrow agent selected by the
party giving the notice, accompanied by irrevocable payment instructions (i) to
release the deposited payment to the intended recipient upon receipt by the
escrow agent of the required deposit of the corresponding payment from the other
party on the same date accompanied by irrevocable payment instructions to the
same effect or (ii) if the required deposit of the corresponding payment is not
made on the same date, to return the payment deposited to the party that paid it
into escrow. The party that elects to have payments made in escrow shall pay the
costs of the escrow arrangements and shall cause those arrangements to provide
that the intended recipient of the payment due to be deposited first shall be
entitled to interest on that deposited payment for each day in the period of its
deposit at the rate offered by the escrow agent for that day for overnight
deposits in the relevant currency in the office where it holds that deposited
payment (at 11:00 a.m. local time on that day) if that payment is not released
by 5:00 p.m. local time on the date it is deposited for any reason other than
the intended recipient's failure to make the escrow deposit it is intended to
make hereunder in timely fashion.”]5

--------------------------------------------------------------------------------

1 Use for ISDA in which Scotiabank is counterparty.

2 Use for ISDA in which ING is counterparty.

3 Use for ISDA in which Scotiabank is counterparty.

4 Use for ISDA in which ING is counterparty. 

 

 

 
 

--------------------------------------------------------------------------------

 

 

3.

Part 5 of the Schedule to the Master Agreement is amended by deleting [Part
5(h)]6 [Part 5(i)]7 in its entirety.

 

4.

Each of the parties hereto makes with respect to itself the representations and
warranties set forth in Sections 3(a)(ii), (iii), (iv) and (v) of the Master
Agreement, except that, all references in the Master Agreement to “this
Agreement” (or words or phrases of similar meaning) shall be deemed to be
references to this Amending Agreement and the Master Agreement as amended
hereby.

 

5.

This Amending Agreement will be governed by and construed in accordance with the
laws of the State of New York (without reference to the choice of law doctrine).

 

6.

All capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Master Agreement.

 

7.

All other provisions of the Master Agreement shall remain in full force and
effect unamended and are hereby ratified by the parties hereto in all respects.

 

8.

Only ECPs Can Be Guarantors. Notwithstanding anything to the contrary in this
Amending Agreement or the Master Agreement as amended by this Amending Agreement
or in any credit agreement or guaranty, no person providing a guaranty of any
obligation of Party B under this Amending Agreement or the Master Agreement as
amended by this Amending Agreement (each such person, a “Guarantor”) shall be
deemed to be a guarantor of, or to have granted a security interest to secure
any guaranty by Guarantor of, any Swap Obligation (as defined below) if such
Guarantor is not an “Eligible Contract Participant” as defined in the Commodity
Exchange Act and the applicable rules and regulations issued by the Commodity
Futures Trading Commission and/or the Securities and Exchange Commission
(collectively, and as now or hereafter in effect, “the ECP Rules”) at the time
Party B entered into any applicable Transaction (each such Swap Obligation, an
“Excluded Swap Obligation”), but solely to the extent that the providing of such
guaranty by such Guarantor, or grant of a security interest to secure any
guaranty by Guarantor, of any Swap Obligation by such Guarantor would violate
the ECP Rules or other applicable law or regulation. Except as expressly set
forth in the preceding sentence, nothing in this Agreement or the Master
Agreement as amended by this Amending Agreement shall be deemed to restrict,
reduce or waive any obligation of any such Guarantor under any guaranty or other
Credit Support Document, and such guaranty or other Credit Support Document
shall continue to guarantee, or grant a security interest to secure, as
applicable, in accordance with its terms, each Swap Obligation that is not an
Excluded Swap Obligation.

--------------------------------------------------------------------------------

5 Use for ISDA in which ING is counterparty.

6 Use for ISDA in which Scotiabank is counterparty.

7 Use for ISDA in which ING is counterparty.

 

 
 

--------------------------------------------------------------------------------

 

 

  The term “Swap Obligation” means any obligation of any person to pay or
perform under any Transaction that constitutes a “swap” as defined in the
Commodity Exchange Act.    

9.

Counterparts. This Amending Agreement may be executed and delivered in
counterparts (including by facsimile transmission) each of which will be deemed
an original.

 

10.

Documents to be Delivered. Each party shall deliver to the other, at the time of
execution of this Amending Agreement, evidence of the specimen signature and
incumbency of each person executing this Amending Agreement on the party's
behalf.

 

IN WITNESS WHEREOF the parties hereto have executed this Amending Agreement as
of the day and year first above written.

 

[LENDER]  

HECLA MINING COMPANY

       

By: __________________________________________________________

By: __________________________________________________________

Name: 

Name: 

Title: Title: Date: Date:           By:
__________________________________________________________   Name:   Title:  
Date:

   

 

 